39 N.Y.2d 886 (1976)
The People of the State of New York ex rel. Fred Schmidt, Appellant,
v.
J. Edwin La Vallee, as Superintendent of Clinton Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Argued April 30, 1976.
Decided June 3, 1976.
David F. Kunz for appellant.
Louis J. Lefkowitz, Attorney-General (Frederick R. Walsh and Jean M. Coon of counsel) for respondent.
*887MEMORANDUM.
Appeal dismissed as moot, without costs.
Since relator has received a parole eligibility hearing it is now academic that he did not receive, as he should have, a prompt final parole revocation hearing (see Matter of Beattie v New York State Bd. of Parole, 39 N.Y.2d 445). Hence, the appeal is dismissed as moot. It is not necessary to consider the appropriateness of a habeas corpus proceeding to obtain a parole revocation hearing, because, in any event, relator was lawfully detained on the subsequent criminal charge. This reasoning would result in a dismissal not only of the appeal but also of the proceeding itself, a matter of no practical significance at this time.
Appeal dismissed, without costs, in a memorandum.